Case 1:19-cr-00286-AMD Document 148 Filed 08/02/21 Page 1 of 4 PageID #: 1404

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/NIS/MCM                                         271 Cadman Plaza East
F. #2019R00029                                      Brooklyn, New York 11201



                                                    August 2, 2021

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Robert Sylvester Kelly
                      Criminal Docket No 19-286 (S-3) (RSK)

Dear Judge Donnelly:

             The government writes in reply to the defendant’s response in opposition to
the government’s motion in limine to admit other acts evidence. (See Mem. of Law in Opp.
to Gov’t’s Mot. in Limine to Admit Certain Uncharged Acts, dated July 13, 2021 (ECF
Docket Entry No. 146) (“Def. Mem.”)). For the reasons set forth herein and in the
government’s initial memorandum, the government’s motion should be granted.

               First, all of the other acts evidence the government seeks to offer is admissible
as direct evidence of the charged racketeering offense, a fact the defendant fails to mention in
his response, and therefore the notice provisions of Rule 404(b) of the Federal Rules of
Evidence do not apply. (See, e.g., Gov’t Mot. to Admit Certain Uncharged Acts, at 31). In
its initial memorandum, the government cited to Rule 404(b) only as an alternate basis for
admission of this evidence. (Id. at 30, 38-40).

               Significantly, as set forth in the government’s memorandum in support of its
motion to admit certain other acts evidence, a racketeering offense is not limited to just the
enumerated racketeering acts; rather it is the combination of both the activity of the
enterprise and evidence of the pattern of racketeering, demonstrating that the defendant’s
conduct is “interrelated and that there is continuity or a threat of continuity,” often through
the presentation of uncharged other acts. (See id. (citing United States v. Indelicato, 865
F.2d 1370, 1381 (2d. Cir. 1989); United States v. Pizzonia, 577 F.3d 455, 463 (2d Cir.
2009)). As clearly set forth in the government’s memorandum, the other acts evidence
Case 1:19-cr-00286-AMD Document 148 Filed 08/02/21 Page 2 of 4 PageID #: 1405




discussed therein falls squarely within the time frame of the charged racketeering activity of
“[i]n or about January 1994 and the present”,1 (Ind. ¶ 12), and involves not only the
defendant’s own conduct, but his use of and reliance on various members of the charged
enterprise to carry out the uncharged acts as part of the methods and means of the pattern of
racketeering charged in this case, including, but not limited to, selecting victims, making
travel arrangements and carrying out the defendant’s instructions, which were used to control
and silence his victims. The proffered evidence, therefore, reflects not only the defendant’s
pattern of racketeering, but also the longstanding continuity of such conduct committed by
the defendant and other members of the enterprise throughout the duration of the
racketeering period.

               Second, even if the notice provisions of Rule 404(b) did apply, the government
has complied with those provisions. The Court set the schedule to file motions in limine on
February 9, 2021, and at no time did defense counsel seek an earlier date for the filing of the
government’s Rule 404(b) motion. (See Minute Entry dated Feb. 9, 2021). The government
was prepared to file its motions on Monday, July 19, 2021, but the defendant sought an extra
four days for the filing of motions in limine, an extension to which the government did not
object. (See Ltr. of Thomas Farinella to the Court, dated July 19, 2021 (ECF Docket Entry
No 131)). Regardless, the government’s notice was sufficient such “that the defendant has a
fair opportunity to meet it.” See Fed. R. Evid. 404(b)(3)(A). Significantly, the defendant has
had ample notice of the government’s evidence, as the substance of these uncharged acts and
the evidence supporting them were disclosed in the government’s production of 3500
material, as well as in prior productions of Rule 16 discovery. This is also true of the
allegations concerning John Doe #1 and John Doe #2. The government disclosed 3500
material relating to both John Does on February 5, 2021, as well as discovery material
corroborating their claims.2 Thus, the defense had ample notice of the allegations of sexual

       1
               While the evidence the government seeks to admit regarding the defendant’s
introduction to and sexual conduct with Jane Doe #1 includes evidence from approximately
1992 and 1993, such evidence is admissible because it is direct evidence of Racketeering Act
One, inextricably intertwined with the conduct charged in that racketeering act and provides
relevant and important background concerning the conduct. Cf. United States v. Langford,
990 F.2d 65, 70 (2d Cir. 1993) (“It is within the court’s discretion to admit evidence of acts
committed prior to the time charged in the indictment to prove the existence of the alleged
conspiracy as well as to show its background and history.”); see also United States v.
Carboni, 204 F.3d 39, 44 (2d Cir. 2000) (Other crimes or acts evidence admissible where it
arose “out of the same transaction or series of transactions as the charged offense, if it is
inextricably intertwined with the evidence regarding the charged offense, or if it is necessary
to complete the story of the crime on trial”); United States v. Inserra, 34 F.3d 83, 89 (2d Cir.
1994) (noting that evidence of other “bad acts” may be admitted “to provide the jury with the
complete story of the crimes charged by demonstrating the context of certain events relevant
to the charged offense”).
       2
                The defendant claims that “there was never any mention by the government
that this controversial topic [sexual contact between the defendant and John Doe #1 and John

                                               2
Case 1:19-cr-00286-AMD Document 148 Filed 08/02/21 Page 3 of 4 PageID #: 1406




activity between the defendant and John Doe #1 and John Doe #2 and could have sought to
include a question regarding such allegations in the questionnaire.3 (Moreover, jury selection
is not complete and, should the defendant request, the Court could pose additional relevant
questions as to this topic to the venire during the jury selection process.)

                Nor is there any merit to the defendant’s allegations that there is no evidence
supporting sexual activity between the defendant and Jane Doe #1, while she was a minor.
(See Def. Mem. at 10 (“There is absolutely no physical proof, nor circumstantial proof, that
any of these allegations put forth by the government are true. Jane Doe #1 is unable to
testify that any of the above allegations are true, they are merely accusations that assist in
forming the government’s narrative.”)). A witness (“Witness #1”) will testify that the
defendant admitted to him that, based on information the defendant obtained from Jane Doe
#1, the defendant believed Jane Doe #1 was pregnant by him. In addition, Witness #1 will
testify that based on the defendant’s statements and demeanor, he believed that the defendant
was the individual who impregnated Jane Doe #1, including because the defendant admitted
that he (the defendant) was advised that he would need to marry Jane Doe #1 to escape
prosecution. Many of these admissions were made just before Witness #1 helped the
defendant arrange an unplanned flight to return to Chicago—while the defendant was on tour
in another state—to secretly marry Jane Doe #1. In addition, another witness – Jane Doe #7
– will testify that she saw the defendant engaged in sexual contact with Jane Doe #1 in or
about 1992, when Jane Doe #1 was just 13 years old. Jane Doe #5 also will testify that the
defendant admitted to her that he married Jane Doe #1 (when she was 15 years old) because
she was pregnant, and he wanted to be protected by law if they were married (he apparently
believed that spousal privilege would preclude Jane Doe #1 from testifying against him).
The evidence is also not barred by Rule 403, as the defendant argues (Def. Mem. at 10),

Doe #2] would potentially be part of Mr. Kelly’s trial. The defense was blindsided.” (Def.
Mem. at 4). Yet it is difficult to comprehend for what other purpose the government would
have provided 3500 material for both John Doe #1 and John Doe #2 other than to provide the
defendant with statements—including their respective statements regarding the sexual
contact between the defendant and each of them—related to evidence that the government
intended to elicit at trial.
       3
               Notably, the evidence and statements produced to the defendant pursuant to
Rule 16 from the inception of the government’s prosecution, as well as initial statements
produced pursuant to 18 U.S.C. § 3500—all prior to the finalization of the juror
questionnaire—included multiple allegations concerning same-sex sexual contact between
women and girls at the defendant’s direction. The defendant, however, at no point requested
that the potential jurors be questioned regarding their views on same-sex relationships or
sexual activities. The defendant’s assertions of severe prejudice as a basis to exclude the
evidence related to John Doe #1 and John Doe #2, therefore, rings hollow and appears to be a
pretense aimed purely at excluding clear evidence of the charged racketeering activity,
particularly where, as noted above, the potential jurors’ views on this subject may readily be
probed during jury selection.


                                               3
Case 1:19-cr-00286-AMD Document 148 Filed 08/02/21 Page 4 of 4 PageID #: 1407




given that the nature of the allegations is similar to other allegations contained in the
indictment, including that the defendant had sexual contact with Jane Doe #4 when she was
just 16 years old and, in any event, while the evidence of the defendant’s sexual contact with
Jane Doe #1 may be prejudicial, it is not unfairly so. To the contrary, it is extremely
probative of the reasons for which the defendant engaged in the alleged bribery scheme in
the first place.

                Finally, the defendant’s claim that he does not know the identities of Jane Doe
#7 to Jane Doe #20, or John Doe #1 and John Doe #2, similarly falls flat. First, in its 3500
material and Rule 16 disclosures, the government has provided the full identities of several
of these individuals and has provided sufficient detail about them that it is difficult to fathom
that the defendant and his counsel do not readily know many of their identities. Even
assuming that the defendant does not know most of their identities, an assumption the
government finds difficult to credit, the government provided detailed descriptions of their
allegations against the defendant in its initial production of 3500 material, giving the
defendant a more than sufficient opportunity to prepare its defense. Moreover, upon
receiving the defendant’s opposition motion, the government has now also provided a list of
the identities to the defendant. Notably, at no time did the defense ask for their identities;
had they asked, the government would have readily provided their names when the defense
requested the identities of Jane Doe #2 and Jane Doe #3. (Furthermore, the government did
provide the name of Jane Doe #1 and the names of lawyers representing many of the
individuals discussed in the government’s motion regarding other acts evidence in a letter to
defense counsel dated February 5, 2021, upon production of the initial 3500 material, further
showing that at no time was the government intending to conceal their identities.)

               For the reasons set forth above and in its initial memorandum, the government
respectfully submits its motion should be granted.

                                                    Respectfully submitted,

                                                    JACQUELYN M. KASULIS
                                                    Acting United States Attorney

                                             By:      /s/
                                                    Elizabeth A. Geddes
                                                    Nadia I. Shihata
                                                    Maria Cruz Melendez
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

cc:    Clerk of Court (AMD) (by ECF)
       Defense Counsel (by ECF)




                                                4
